     Case 1:13-cr-00272-PGG Document 369 Filed 09/09/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES,

             -v-                                         13 Cr. 272 (PGG)

 RUBEN ESTRADA,

                   Defendant.


                                         ORDER


       Upon review of defendant’s motion, it is hereby:

       ORDERED that the Bureau of Prisons release to Defendant’s counsel, Grainne E.

O’Neill, Esq. within five business days of this Order:

       (1)     Ruben Estrada’s (#67442-054) complete medical records from the time he

entered into the custody of the Bureau of Prisons to the present, and

       (2)     Any documents or other records relating to the Bureau of Prisons’

designation of Defendant as “high risk” in regard to the ongoing COVID-19 pandemic.



                                                     SO ORDERED:



                                                     _______________________
                                                     Paul G. Gardephe
                                                     United States District Judge

Dated: New York, New York

September 9, 2020
